REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 29 March 2022 are persuasive.  The following limitations in independent claim 1 including: “a creator that creates a save region…  the save region being a location of the storage at which the analysis data file cannot be falsified by a user; a first determiner that determines whether the analysis data file is saved in the save region created by the creator; a second determiner that determines whether an instruction for ending registration of the analysis data file into the analysis database by the registrator is received… a registrator that registers the analysis data file that is saved in the save region into the analysis database based on a determination that the analysis data file is saved in the save region and the save region is not configured to be unavailable for the registration of the analysis data into the analysis database, and does not register the analysis data file that is saved in the save region into the analysis database based on a determination that the save region is configured to be unavailable for the registration of the analysis data into the analysis database” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claim 7 is substantially similar to claim 1 and is allowed for the same reason and rationale. The dependent claims are allowed at least based on their dependency from the allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168